DETAILED ACTION
Amendments made May 11, 2020 have been entered.
Claims 6-14 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2020 has been entered.

Specification
The disclosure is objected to because of the following informalities: 
Specification paragraph 22, line 4 recites “process can must take advantage”.  The use of “can” followed by “must” is grammatically incorrect and believed to be a typographical error.  It is suggest that applicant delete “must”.
Specification, paragraph 0097, was amended by applicant in the reply filed May 11, 2020.  It is noted that the paragraph recited in the amendment is from the specification, paragraph 0098, and not 0097.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: specification, paragraph 0049 refers to blue color, yellow color, green color, and red color values.  As the drawing is black and white, no colored values are seen in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites “the recycled nut husks are selected from a species similar to the nutshells”.  No support for the nut husks as a “species similar to the nutshells” has been found in the disclosure as originally filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 6-14 under 35 U.S.C. 103 as being unpatentable over Beckman et al (US 2002/0015697A1) has been withdrawn in light of applicant’s amendments made May 11, 2020 which require recycled nut husks.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Karanfil et al (US 2006/0157419).
Karanfil et al (Karanfil) teaches of carbon material formed by impregnation of the material with iron with an oxidation state of +2 or +3, wherein the carbon material is selected from any unprocessed or preprocessed carbon-based material, including waste products and agricultural products, such as nut shells (abstract and paragraphs 0007, 0014, 0029, 0037, 0052, and 0067).  Karanfil teaches that the iron species for impregnation is selected from a group including iron oxide, iron hydroxide, an iron salt, or an organic iron compound (paragraph 0007), which encompasses compounds containing iron (II) polyvalent metal ions.
Regarding the product as a shell processing aid for improving the optical contrast between nutshells and nutmeats as recited in claim 1, the claimed limitation is intended use and thus only requires ability of the product to perform.  As the product of the prior art comprises the same ingredients as the instantly claimed composition, including the nut shell and the polyvalent metal ion, the product of the prior art would be able to be used in the manner as instantly claimed.  It is further noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding the nut husks as recycled as recited in claim 1, as the prior art has used the term “nut shell” and not “nut”, one of ordinary skill in the art would understand, or at least find it obvious that the “nut shell” of Karanfil encompass a nut shell which was removed from a nut, and thus in the process of Karanfil, the nut shell is necessarily a recycled material, i.e. a material which was made suitable for reuse.  The claimed limitation is therefore encompassed or at least obvious over the teachings of the prior art.
Regarding the recycled nut husk as chosen from a specific nut including pecan, walnut, macadamia, and almond as recited in claim 7, or as selected from a species similar to the nutshells as recited in claim 8, the examiner takes official notice that pecans, walnuts, almonds, and macadamia were known and common culinary “nuts”.  As Karanfil teaches the use of nut shells, to use common and known “nut” products such as and including pecans, walnuts, almonds, and macadamia would have been an obvious suggestion of the prior art.  To use known nut shells, wherein nut shells were disclosed would have been obvious and well within the purview of one of ordinary skill in the art.

Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not teach or suggest that the shelling processing aid wherein the polyvalent metal ion containing compound is iron(II) sulfate heptahydrate as required by claims 11-14.

Response to Arguments
Applicant’s arguments filed May 11, 2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The previous rejection has been withdrawn in light of applicant’s arguments.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY BEKKER whose telephone number is (571)272-2739.  The examiner can normally be reached on Monday-Friday 8am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELLY J BEKKER/Primary Examiner, Art Unit 1791